In a juvenile delinquency proceeding pursuant to Family Court Act article 3, nonparty Sonia Barcarcel, the attorney for the juvenile, appeals, by permission, from an order of the Family Court, Queens County (Lubow, J.), dated February 10, 2004, which imposed a sanction against her in the sum of $250.
Ordered that the order is affirmed, without costs or disbursements.
The nonparty appellant, the attorney for the juvenile, Myles B., did not appear at a proceeding on behalf of her client which was held on February 6, 2004 and did not notify the court that she would not appear. There were two additional juveniles involved in this proceeding. On February 10, 2004 the Family Court issued an order imposing a monetary sanction in the sum of $250 against the appellant pursuant to 22 NYCRR 130-2.1, finding that her non-appearance on February 6, 2004 was without good cause. The appellant contends, inter aha, that she was no longer Myles B.’s attorney at the time.
Under 22 NYCRR 130-2.1 (a) “[T]he court, in its discretion, may impose financial sanctions or, in addition to or in lieu of imposing sanctions, may award costs in the form of reimbursement for actual expenses reasonably incurred and reasonable attorney’s fees, upon any attorney who, without good cause, fails to appear at a time and place scheduled for an action or proceeding to be heard before a designated court.” The court properly imposed a sanction due to the appellant’s failure to notify the court that she would not appear at the proceeding and the nature of the harm caused due to the non-appearance, which was a disruption of the proceedings and a prolonging of litigation for three juveniles (see 22 NYCRR 130-2.1). Her contention that she was no longer Myles B.’s attorney is unavailing in light of the fact that there is no evidence that she properly executed a consent to change attorney form (see CPLR 321 [b]; Hawkins v Lenox Hill Hosp., 138 AD2d 572 [1988]).
The appellant’s remaining contentions are without merit. Schmidt, J.P, S. Miller, Santucci and Mastro, JJ., concur.